 


110 HRES 438 EH: 
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 438 
In the House of Representatives, U. S.,

May 24, 2007
 
RESOLUTION 
 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 2206) making emergency supplemental appropriations and additional supplemental appropriations for agricultural and other emergency assistance for the fiscal year ending September 30, 2007, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chairman of the Committee on Appropriations or his designee that the House concur in the Senate amendment with the House amendments printed in the report of the Committee on Rules accompanying this resolution. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chairman and ranking minority member of the Committee on Appropriations. The previous question shall be considered as ordered on the motion to its adoption without intervening motion or demand for division of the question except that the Chair shall divide the question of adoption of the motion between the two House amendments. 
2.If both portions of the divided question specified in the first section of this resolution are adopted, the action of the House shall be engrossed as a single amendment to the Senate amendment to H.R. 2206.
3.During consideration of the motion to concur pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of such motion to such time as may be designated by the Speaker.
4.
(a)During consideration in the Committee of the Whole of a bill making supplemental appropriations for military operations in Iraq or Afghanistan for fiscal year 2008, before consideration of any other amendment, it shall be in order to consider an amendment only proposing to add to the bill the text of H.R. 2451. Such amendment shall be considered as read, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or the Committee of the Whole. All points of order against such amendment are waived except those arising under clause 9 of rule XXI. 
(b) Subsection (a) shall not apply to a bill making regular appropriations for the Department of Defense for the fiscal year ending September 30, 2008. 
 
Lorraine C. Miller,Clerk.
